Mb. Justice Ball delivered the opinion of the court. Appellant says there is no evidence in the record that the amount of the judgment was due and unpaid. He has mistaken the legal effect of the possession of an instrument for the payment of money. Such possession is prima facie evidence that the debt therein set forth is unpaid. Stewart v. Fellows, 20 Ill. App. 620. When this instrument was put in evidence the burden of proof shifted to the defendant. Witner v. Zeman, 30 Ill. App. 198. “ The objection is that no evidence was offered as to the ownership of the notes and trust deed introduced by Budert, and no evidence that said notes were still unpaid. The possession of the notes and trust deed, and their introduction in evidence by Budert constitutep>^nafacie proof of ownership. Stiger v. Bent, 111 Ill. 328. The game is true as to payment. The introduction of the uncancelled notes by the party claiming thereunder is prima facie evidence that they are existing liabilities.” Morris v. Calumet, etc., 91 Ill. App. 441. The rule is too familiar to justify further citations. The computation of the interest might have been left to the jury. In practice it is usually stated by the attorney for the plaintiff, without oath, in the presence and hearing of the jury. Evans v. Murphy Varnish Co., 59 Ill. App. 88. The judgment of the Superior Court is affirmed. Affirmed.